 

Exhibit 10.5

Grant No. __

Wave Life Sciences Ltd.

2014 EQUITY INCENTIVE PLAN

 

Non-qualified Share Option Grant Notice

Under the Company’s Non-qualified Share Option Agreement (for UK Participants)

 

A.

Name of Participant:

 

 

 

 

B.

Grant Date:

 

 

 

 

[For employees:

 

C.

Expiration Date:

10-year anniversary of the Grant Date

 

 

 

[For non-employee directors:

 

C.

Expiration Date:

5-year anniversary of the Grant Date

 

 

 

 

 

 

D.

Maximum Number of Ordinary Shares for

 

 

which this Option is exercisable:

 

 

 

 

E.

Exercise (purchase) Price per Ordinary Share:

 

 

 

 

F.

Vesting Start Date:

 

 

 

 

G.

Vesting Schedule:

 

 

This Option shall become vested and exercisable with respect to the number of
Ordinary Shares set forth below provided that at all times the Participant is
providing Continuous Service:

 

[__].

[__].

 

1

--------------------------------------------------------------------------------

 

The Company and the Participant acknowledge receipt of this Non-qualified Share
Option Grant Notice and agree to the terms of the Non-qualified Share Option
Agreement attached hereto and incorporated by reference herein, the Company’s
2014 Equity Incentive Plan and the terms of this Option Grant as set forth
above.

 

 

WAVE Life Sciences Ltd.

 

 

 

By:

 

 

Title: Authorized Signatory

 

 

 

 

 

Participant

 

 

 

By:

 

 

Name:

 




2

--------------------------------------------------------------------------------

 

NON-QUALIFIED SHARE OPTION AGREEMENT - INCORPORATED TERMS AND CONDITIONS

This Non-qualified Share Option Agreement (this “Agreement”) is made and entered
into as of the Grant Date by and between WAVE Life Sciences Ltd., a company
incorporated in Singapore (the “Company”), and the “Participant” whose name
appears on the Non-qualified Share Option Grant Notice.

1.Grant of Option.

1.1Grant; Type of Option. The Company hereby grants to the Participant an option
(the “Option”) to purchase (subscribe for) the total number of Ordinary Shares
of the Company equal to the number of Ordinary Shares set forth on the
Non-qualified Share Option Grant Notice, at the Exercise Price per Ordinary
Share set forth on the Non-qualified Share Option Grant Notice. The Option is
being granted pursuant to the terms of the WAVE Life Sciences Ltd. 2014 Equity
Incentive Plan (the “Plan”). The Option is intended to be a Non-qualified Share
Option and not an Incentive Share Option.

1.2Consideration; Subject to Plan. The grant of the Option is made in
consideration of the services to be rendered by the Participant to the Company
and is subject to the terms and conditions of the Plan. Capitalized terms used
but not defined herein will have the meaning ascribed to them in the Plan.

2.Exercise Period; Vesting.

2.1Vesting Schedule. The Option will become vested and exercisable as set forth
on the Non-qualified Share Option Grant Notice.  

2.2Unvested Option. The unvested portion of the Option will not be exercisable
on or after the Participant's termination of Continuous Service.

2.3Expiration. The Option will expire on the Expiration Date set forth on the
Non-qualified Share Option Grant Notice, or earlier as provided in this
Agreement or the Plan.

3.Termination of Continuous Service.

3.1Termination for Reasons Other Than Cause, Death, Disability. If the
Participant’s Continuous Service is terminated for any reason other than Cause,
death or Disability, the Participant may exercise the vested portion of the
Option, but only within such period of time ending on the earlier of: (a) the
date three months following the termination of the Participant's Continuous
Service; or (b) the Expiration Date.

3.2Termination for Cause. If the Participant’s Continuous Service is terminated
for Cause, the Option (whether vested or unvested) shall immediately terminate
and cease to be exercisable.

3

--------------------------------------------------------------------------------

 

3.3Termination Due to Disability. If the Participant’s Continuous Service
terminates as a result of the Participant’s Disability, the Participant may
exercise the vested portion of the Option, but only within such period of time
ending on the earlier of: (a) the date 12 months following the Participant's
termination of Continuous Service; or (b) the Expiration Date.

3.4Termination Due to Death. If the Participant’s Continuous Service terminates
as a result of the Participant’s death, or the Participant dies within a period
following termination of the Participant’s Continuous Service during which the
vested portion of the Option remains exercisable, the vested portion of the
Option may be exercised by the Participant’s estate, by a person who acquired
the right to exercise the Option by bequest or inheritance or by the person
designated to exercise the Option upon the Participant’s death, but only within
the time period ending on the earlier of: (a) the date 12 months following the
Participant's termination of Continuous Service; or (b) the Expiration Date.

4.Manner of Exercise.

4.1Election to Exercise. To exercise the Option, the Participant (or in the case
of exercise after the Participant’s death or incapacity, the Participant’s
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company a notice of intent to exercise in the manner designated by the Board
or the Committee.  If someone other than the Participant exercises the Option,
then such person must submit documentation reasonably acceptable to the Company
verifying that such person has the legal right to exercise the Option.

4.2Payment of Exercise Price. The entire Exercise Price of the Option shall be
payable in full at the time of exercise in any form of legal consideration
allowed pursuant to Section 6.4 of the Plan.

4.3Withholding. Prior to the issuance of shares upon the exercise of the Option,
the Participant must make arrangements satisfactory to the Company to pay or
provide for any applicable foreign, federal, state and local withholding
obligations of the Company. The Participant may satisfy any foreign, federal,
state or local tax and social security contributions withholding obligation
relating to the exercise of the Option by any of the following means:

(a)tendering a cash payment (whether by check or from the proceeds of the sale
of Ordinary Shares); or

(b)authorizing the Company to withhold Ordinary Shares from the Ordinary Shares
otherwise issuable to the Participant as a result of the exercise of the Option;
provided, however, that no Ordinary Shares are withheld with a value exceeding
the minimum amount of tax required to be withheld by Applicable Laws.

The Company has the right to withhold from any compensation paid to a
Participant.

4.4Issuance of Shares. Provided that the exercise notice and payment are in
compliance with the Plan and in form and substance satisfactory to the Company,
the Company shall issue the Ordinary Shares registered in the name of the
Participant, the Participant’s authorized assignee, or the Participant's legal
representative, which shall be evidenced by share certificates representing the
shares with the appropriate legends affixed thereto, appropriate entry on the
books of the Company or of a duly authorized transfer agent, or other
appropriate means as determined by the Company.

4

--------------------------------------------------------------------------------

 

5.No Right to Continued Employment; No Rights as Shareholder. Neither the Plan
nor this Agreement shall confer upon the Participant any right to be retained in
any position, as an Employee, Consultant or Director of the Company or its
Affiliates. Further, nothing in the Plan or this Agreement shall be construed to
limit the discretion of the Company or its Affiliates to terminate the
Participant's Continuous Service at any time, with or without Cause. The
Participant shall not have any rights as a shareholder with respect to any
Ordinary Shares subject to the Option prior to the date of exercise of the
Option. In addition, neither the Plan nor this Agreement shall form part of any
contract of employment between the Company or its Affiliates and the
Participant. Neither the Plan nor this Agreement entitles the Participant to the
exercise of any discretion in his favour.  The benefit to the Participant of
participation in the Plan (including, in particular but not by way of
limitation, any Award held by him or her) shall not form any part of his or her
remuneration or count as his or her remuneration for any purpose and shall not
be pensionable.  If the Participant ceases to be an Employee for any reason, he
or she shall not be entitled to compensation for the loss or diminution in value
of any right or benefit or prospective right or benefit under the Plan
(including, in particular but not by way of limitation, any Award held by him
which lapse by reason of his ceasing to be in employment with the Company or its
Affiliates) whether by way of damages for unfair dismissal, wrongful dismissal,
breach of contract or otherwise.

6.Transferability. The Option is not transferable by the Participant other than
to a designated beneficiary upon the Participant's death or by will or the laws
of descent and distribution or pursuant to a qualified domestic relations order
as defined by Applicable Laws, and otherwise shall be exercisable during the
Participant's lifetime only by him or her unless the Board allows transfer to a
Permitted Transferee. No assignment or transfer of the Option, or the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise (except to a designated beneficiary, upon death, by will or the laws
of descent or distribution) will vest in the assignee or transferee any interest
or right herein whatsoever, but immediately upon such assignment or transfer the
Option will terminate and become of no further effect.

In addition, the Ordinary Shares acquired by the Participant pursuant to the
exercise of the Option granted hereby shall not be transferred by the
Participant except as permitted by the Shareholders Agreement.

7.Corporate Transactions and Adjustments. The Ordinary Shares subject to the
Option may be adjusted or terminated in any manner as contemplated by Sections
11and 12 of the Plan.

8.Tax Liability and Withholding. Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, social security
contributions (including National Insurance Contributions), payroll tax, or
other tax-related withholding (“Tax-Related Items”), the ultimate liability for
all Tax-Related Items is and remains the Participant's responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Participant's
liability for Tax-Related Items.

5

--------------------------------------------------------------------------------

 

The Company may, at its discretion and to the extent permitted by law, require
the Participant to pay all or such part as the Company specifies of any
secondary (employer) National Insurance Contributions arising in relation to the
Option.  The Participant Company may require the Participant to execute a
document to bind himself or herself to make such payment and if so it shall be a
condition of Vesting and exercise of the Option that the executed document is
returned to the Company by such date as the Company specifies.

9.Compliance with Law. The exercise of the Option and the issuance and transfer
of Ordinary Shares shall be subject to compliance by the Company and the
Participant with all Applicable Laws. No Ordinary Shares shall be issued
pursuant to this Option unless and until any then Applicable Laws have been
fully complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register the
Ordinary Shares with the U.S. Securities and Exchange Commission, any state
securities commission or any stock exchange or under any other Applicable Laws
to effect such compliance.

10.Governing Law. This Agreement will be construed and interpreted in accordance
with the applicable laws of the Republic of Singapore and any other Applicable
Laws, without giving effect to the conflict of law principles thereof.  For the
purpose of litigating any dispute that arises under this Agreement, if the
Participant is a tax resident of the United States the parties hereby consent to
exclusive jurisdiction in the Commonwealth of Massachusetts and agree that such
litigation shall be conducted in the state courts of Middlesex County,
Massachusetts or the federal courts of the United States for the District of
Massachusetts and if the Participant is a resident of any other country the
parties consent to the exclusive jurisdiction in the country in which such
Participant resides.

11.Lock-Up Agreement. The Participant agrees that in the event the Company
proposes to offer for sale to the public any of its equity securities and such
Participant is requested by the Company and any underwriter engaged by the
Company in connection with such offering to sign an agreement restricting the
sale or other transfer of shares, then it will promptly sign such agreement and
will not transfer, whether in privately negotiated transactions or to the public
in open market transactions or otherwise, any Ordinary Shares or other
securities of the Company held by the Participant during such period as is
determined by the Company and the underwriters, not to exceed 180 days following
the closing of the offering, plus such additional period of time as may be
required to comply with NASD Rule 2711 or similar rules thereto (such period,
the “Lock-Up Period”).  Such agreement shall be in writing and in form and
substance reasonably satisfactory to the Company and such underwriter and
pursuant to customary and prevailing terms and conditions.  Notwithstanding
whether the Participant has signed such an agreement, the Company may impose
stop-transfer instructions with respect to the Shares or other securities of the
Company subject to the foregoing restrictions until the end of the Lock-Up
Period.

12.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

6

--------------------------------------------------------------------------------

 

13.Options Subject to Plan. This Agreement is subject to the Plan as approved by
the Company’s shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

14.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant's beneficiaries, executors, administrators and the person(s) to whom
this Agreement may be transferred by will or the laws of descent or
distribution.

15.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.

16.Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Option in this Agreement does not create any contractual right or other
right to receive any Options or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Participant's employment with the Company.

17.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Option, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Participant's material rights under this
Agreement unless (a) the Company requests the consent of the Participant; and
(b) the Participant consents in writing.

18.No Impact on Other Benefits. The value of the Participant's Option is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.

19.Data Privacy. By entering into this Agreement, the Participant:  (i)
authorizes the Company and each Affiliate, and any agent of the Company or any
Affiliate administering the Plan or providing Plan recordkeeping services, to
disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of options and the administration of the Plan; and (ii) authorizes the Company
and each Affiliate and any agent of the Company or any Affiliate administering
the Plan or providing Plan recordkeeping services to store, process and transmit
such information or data in electronic form for the purposes set forth in this
Agreement and (iii) authorizes the transfer or processing of such information
and data outside the European Economic Area.

7

--------------------------------------------------------------------------------

 

20.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

21.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement, including the restrictions contained
in the Shareholders’ Agreement. The Participant acknowledges that there may be
adverse tax consequences upon exercise of the Option or disposition of the
underlying shares and that the Participant should consult a tax advisor prior to
such exercise or disposition.

22.Contracts (Rights of Third Parties) Act. Except as provided in the Plan, no
person other than the Company (or its subsidiaries) or a Participant shall have
any right to enforce any provision of the Plan or this Agreement by virtue of
the Contracts (Rights of Third Parties) Act (Chapter 53B of Singapore).

8